DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

Claims 5-9 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-4, 13-15, and 20 are pending.

The previous rejection of claims 1-4, 13-15, and 20 under 35 USC 112 (b) are withdrawn in view of amendments of the claims by the applicants.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2014/0026971 (hereinafter called Roach), in view of US patent application publication no. 2006/0283808 (hereinafter called Kadlec), and as evidenced by Wikipedia page on vacuum ejectors.

Regarding claim 1, Roach discloses a system 12 for generating a chlorine-containing mixture, said system 12 comprising: an anodic chamber comprising an anodic electrode and having an inlet for a first solution and an outlet for an anolyte solution (see Fig. 2); a cathodic chamber spaced from and adjacent said anodic chamber, said cathodic chamber comprising a cathodic electrode and having an inlet for a second solution and an outlet for a catholyte solution (see Fig. 2). Roach further discloses that the second solution being RO water is different from the first solution comprising a blend of RO water and brine solution (reads on a chlorinated solution) (see Fig. 2). Roach further discloses that the system comprises a membrane 16 disposed between and separating said anodic chamber and said cathodic chamber (see Fig. 2). Roach further discloses that a water line from a water source (reads on a dilution chamber) having an inlet for an aqueous solution and an outlet is in fluid 

Roach further discloses that the anolyte in its raw form has a pH of about 2 which is corrosive to industrial equipment (see paragraph 0035). Roach further discloses that in the pH range of < 4, the predominant chlorine species is chlorine (Cl2) gas, in the pH range of 4 - 7.5 the predominant chlorine species is hypochlorous acid (HOCl), and in the pH range of >7.5 the predominant chlorine species is OCl- (see Fig. 3 and paragraph 0040). Roach further discloses that efficacy in microbial control is different between various chlorine species (see paragraph 0040). For example, it was known in the art that hypochlorous acid (HOCl) has 80 times greater efficacy than hypochlorite ions (OCl-). Thus Roach teaches that it is advantageous to raise the pH of the anolyte and bring it closer to neutral. Roach further discloses that pH of the anolyte can be raised by blending the anolyte with the catholyte and/or with tap water (see paragraph 0035). 

Roach discloses a mixing chamber 20 for mixing the anolyte solution with water (see Fig. 1 and paragraph 0036), and also suggests mixing the anolyte solution with catholyte to raise the pH of the anolyte (see paragraph 0035). Fig. 1 of Roach clearly shows that an outlet of the cathodic chamber 17 of the electrolytic cell 14 is in fluid communication with the chlorine tank 20, and thus the apparatus of Fig. 1 of Roach is capable of combining at least some of the catholyte solution the chlorine tank 20. Further, since Roach teaches that the catholyte 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught in the embodiment of Fig. 1 such that at least some of the catholyte solution exiting the catholyte dosing pump 32 is combined in the mixing chamber 20. The person with ordinary skill in the art would have been motivated to make this modification, because Roach teaches that the catholyte dosing pump 32 is operatively coupled to the controller unit 28, and thus one of ordinary skill in the art would have recognized that feeding the catholyte solution exiting the catholyte dosing pump 32 to the chlorine tank 20 would facilitate better pH control of the anolyte solution in the chlorine tank 20.

However, Roach does not disclose that the mixing chamber comprises a Venturi pump.

Kadlec is directed to an automated system for adding sanitizer solution into a pool (see Abstract). Kadlec teaches that an aspirator 128 (reads on Venturi pump) acts as a mixing device for mixing fresh water and a sanitizer solution from an electrolytic solution feed stream (see Fig. 2 and paragraphs 0028 and 0029). It was known in the art that ejectors (same as Venturi pumps) made entirely from specialized materials such as PTFE or graphite allow usage of extremely corrosive gasses, and since ejectors have no moving parts they can be constructed in their entirety from almost any material that has sufficient durability (see Wikipedia page on vacuum ejectors). One of ordinary skill in the art would have 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by substituting the mixing chamber 20 with an ejector (same as Venturi pump) as taught by Kadlec, and having the outlets of the cathodic chamber, the anodic chamber, and the water source (same as dilution chamber) be in fluid communication with inlet(s) of the ejector (same as Venturi pump). The person with ordinary skill in the art would have been motivated to make this modification, because it was known in the art that ejectors (same as Venturi pumps) made entirely from specialized materials such as PTFE or graphite allow usage of extremely corrosive gasses, and since ejectors have no moving parts they can be constructed in their entirety from almost any material that has sufficient durability (see Wikipedia page on vacuum ejectors), and because one of ordinary skill in the art would have recognized that  use of ejectors like those taught by Kadlec would eliminate the need for at least pumps 18 and 32 used for regulating flow of the anolyte and catholyte solutions.

Regarding claim 13, Roach discloses a method of generating a chlorine-containing mixture in a system 12, which comprises an anodic chamber comprising an anodic electrode and having an inlet for a first solution and an outlet for an anolyte solution (see Fig. 2); a cathodic chamber spaced from and adjacent the anodic chamber, the cathodic chamber comprising a cathodic electrode and having an inlet for a second solution and an outlet for a catholyte solution (see Fig. 2). Roach further discloses that the second solution being RO water is different from the first solution comprising a blend of RO water and brine solution (reads on a chlorinated solution) (see Fig. 2). Roach further discloses that the system comprises a membrane 16 disposed between and separating the anodic chamber and the cathodic chamber (see Fig. 2). Roach 

Roach further discloses that the anolyte in its raw form has a pH of about 2 which is corrosive to industrial equipment (see paragraph 0035). Roach further discloses that in the pH range of < 4, the predominant chlorine species is chlorine (Cl2) gas, in the pH range of 4 - 7.5 the predominant chlorine species is hypochlorous acid (HOCl), and in the pH range of >7.5 the predominant chlorine species is OCl- (see Fig. 3 and paragraph 0040). Roach further discloses that efficacy in microbial control is different between various chlorine species (see paragraph 0040). For example, it was known in the art that hypochlorous acid (HOCl) has 80 times greater efficacy than hypochlorite ions (OCl-). Thus Roach teaches that it is advantageous to raise the pH of the anolyte and bring it closer to neutral. Roach further discloses that pH of the anolyte can be raised by blending the anolyte with the catholyte and/or with tap water (see paragraph 0035). 

Roach discloses a mixing chamber 20 for mixing the anolyte solution with water (see Fig. 1 and paragraph 0036), and also suggests mixing the anolyte solution with catholyte to raise the pH of the anolyte (see paragraph 0035). Fig. 1 of Roach clearly shows that an outlet of the cathodic chamber 17 of the electrolytic cell 14 is in fluid communication with the chlorine tank 20, and thus the apparatus of Fig. 1 of Roach is capable of combining at least some of the catholyte solution the chlorine tank 20. Further, since Roach teaches that the catholyte dosing pump 32 is operatively coupled to the controller unit 28, one of ordinary skill in the art would have recognized that feeding the catholyte solution exiting the catholyte dosing pump 32 to the chlorine tank 20 would facilitate better pH control of the anolyte solution in the chlorine tank 20. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught in the embodiment of Fig. 1 such that at least some of the catholyte solution exiting the catholyte dosing pump 32 is combined in the mixing chamber 20. The person with ordinary skill in the art would have been motivated to make this modification, because Roach teaches that the catholyte dosing pump 32 is operatively coupled to the controller unit 28, and thus one of ordinary skill in the art would have recognized that feeding the catholyte solution exiting the catholyte dosing pump 32 to the chlorine tank 20 would facilitate better pH control of the anolyte solution in the chlorine tank 20.

However, Roach does not disclose that the mixing chamber comprises a Venturi pump.

Kadlec is directed to an automated system for adding sanitizer solution into a pool (see Abstract). Kadlec teaches that an aspirator 128 (reads on Venturi pump) acts as a mixing 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Roach in the embodiment of Fig. 1 by substituting the mixing chamber 20 and pumps 18 and 32 with an ejector (same as Venturi pump) as taught by Kadlec, and having the outlets of the cathodic chamber, the anodic chamber, and the water source (same as dilution chamber) be in fluid communication with inlet(s) of the ejector (same as Venturi pump). The person with ordinary skill in the art would have been motivated to make this modification, because it was known in the art that ejectors (same as Venturi pumps) made entirely from specialized materials such as PTFE or graphite allow usage of extremely corrosive gasses, and since ejectors have no moving parts they can be constructed in their entirety from almost any material that has sufficient durability (see Wikipedia page on vacuum ejectors), and because and because one of ordinary skill in the art would have recognized that  use of ejectors like those taught by Kadlec would eliminate the need for at least pumps 18 and 32 used for regulating flow of the anolyte and catholyte solutions.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2014/0026971 (hereinafter called Roach), in view of US patent application publication no. 2006/0283808 (hereinafter called Kadlec), as shown for claim 1 above, and further in view of US patent application publication no. 2014/0202871 (hereinafter called Lumetta), and as evidenced by Wikpedia page on vacuum ejectors.

Roach in view of Kadlec does not explicitly disclose that said anodic chamber, said cathodic chamber, and said membrane together form a single cartridge which is configured to be engageable and disengageable from said system such that said single cartridge may be replaced within said system.

Lumetta teaches use of a single cartridge comprising an anodic chamber, a cathodic chamber, and a membrane, the cartridge being configured to be engageable and disengageable from a system such that said single cartridge may be replaced within said system. Lumetta further teaches that the electrodes may be easily and inexpensively replaced in a system 10 via the disposable cartridge (see for example, paragraph 0028). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Roach in view of Kadlec with a reasonable expectation of success and with predictable results by adding a single cartridge comprising an anodic chamber, a cathodic chamber, and a membrane, the cartridge being configured to be engageable and disengageable from a system such that said single cartridge may be replaced within said system, as taught by Lumetta. The person with ordinary skill in the art would have been motivated to make this modification, because Lumetta teaches that the advantage of the modification would be that the electrodes may be easily and inexpensively replaced in a system 10 via the disposable cartridge (see for example, paragraph 0028).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2014/0026971 (hereinafter called Roach), in view of US patent application publication no. 2006/0283808 (hereinafter called Kadlec), as shown for claims 1 and 13 above, and further in view of US patent application publication no. 2009/0008268 (hereinafter called Salathe), and US patent application publication no. 2012/0085657 (hereinafter called Bhavaraju), and as evidenced by Wikpedia page on vacuum ejectors.

Roach in view of Kadlec does not explicitly disclose that said cathodic chamber defines at least one aperture for removing hydrogen gas and/or at least some of the catholyte solution, wherein said outlet of said cathodic chamber is in fluid communication with said inlet of said cathodic chamber such that at least some of the catholyte solution is recycled and the second solution comprises the catholyte solution, and that said method further comprises recycling at least some of the catholyte solution and the second solution comprises the catholyte solution.

Salathe teaches that an outlet 66b from a cathode compartment of an electrolytic reactor 6 issues into a gas separator 10, for removing hydrogen gas, whereas the water/electrolytic solution removed from the cathode compartment of the electrolytic reactor 6 is removed via a pipe 12 (see Fig. 1 and 2; and paragraph 0064).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system and method with a reasonable expectation of success and with predictable results by adding a gas separator as taught by Roach for separating hydrogen gas from the catholyte solution.

Bhavaraju is directed to electrochemical cells comprising a cation-conductive membrane (see Abstract and paragraph 0002). Bhavaraju teaches that in an embodiment, a catholyte outlet stream 74 comprising chemicals from the catholyte compartment is optionally split so that a portion 75 of the catholyte stream is recycled and fed into a first catholyte fluid inlet 76 that 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system by recycling at least some of the catholyte solution as taught by Bhavaraju. The person with ordinary skill in the art would have been motivated to make this modification, because Bhavaraju teaches that the advantage of the modification would be to increase the concentration of the chemicals that form in the cathode compartment as current passes between the electrodes (see paragraph 0042).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2014/0026971 (hereinafter called Roach), in view of US patent application publication no. 2006/0283808 (hereinafter called Kadlec), US patent application publication no. 2009/0008268 (hereinafter called Salathe), and US patent application publication no. 2012/0085657 (hereinafter called Bhavaraju), as shown for claims 3 and 14 above, and further in view of US pre-grant patent publication no. 2010/0078331 (hereinafter called Scherson), and as evidenced by Wikpedia page on vacuum ejectors.

Roach in view of Kadlec, Salathe, and Bhavaraju does not explicitly teach that said outlet of said anodic chamber is bifurcated into first and second outlets, wherein said first outlet is in fluid communication with said mixing chamber and wherein said second outlet is in fluid communication with said inlet of said anodic chamber such that at least some of the anolyte solution is fed to said mixing chamber and at least some of the anolyte solution is recycled such that the second solution comprises the anolyte solution.

Scherson teaches an electrolytic device 300 comprising an anolyte chamber 312 and a catholyte chamber 314 for the generation of hypohalous acid (see Fig. 5 and paragraph 0045). Scherson further teaches that an outlet 328 of said anodic chamber 312 is bifurcated into a first outlet after valve 336 through which the anolyte stream exits the electrolytic device 300 for further use and a second outlet through a recirculator line 338, wherein said first outlet is in fluid communication with an exiting line which acts as a means for mixing and wherein said second outlet through the recirculator line 338 is in fluid communication with an inlet 318 of said anodic chamber 312 such that at least some of the anolyte solution is fed to a means for mixing and at least some of the anolyte solution is recycled such that the first solution comprises the anolyte solution. Scherson further teaches that the pH of the anolyte solution may be controlled by recirculating the anolyte through a recirculator 338 back into inlet 318 for reintroduction into the anolyte chamber 312 (see paragraph 0053).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system and method  by bifurcating said outlet of said anodic chamber into first and second outlets, wherein said first outlet is in fluid communication with said mixing chamber and wherein said second outlet is in fluid communication with said inlet of said anodic chamber such that at least some of the anolyte solution is fed to said mixing chamber and at least some of the anolyte solution is recycledas taught by Scherson. The person with ordinary skill in the art would have been motivated to make this modification, because Scherson teaches that the advantage of the modification would be to facilitate control of the pH of the anolyte effluent (see paragraph 0053).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2014/0026971 (hereinafter called Roach), in view of US patent application publication no. 2006/0283808 (hereinafter called Kadlec), as shown for claim 13 above, and further in view of US patent application publication no. 2014/0209454 (hereinafter called Ishii), and as evidenced by Wikpedia page on vacuum ejectors.

Roach in view of Kadlec does not explicitly teach that the system is configured to reverse polarity of the cathodic electrode and the anodic electrode in response to a predetermined event, and wherein the method further comprises reversing polarity of the cathodic electrode and the anodic electrode in response to the predetermined event.

Ishii is directed to a deodorization and sterilization apparatus (see Abstract). Ishii teaches that in an embodiment, pH value adjustment is performed by polarity inversion of the electrodes (see for example, Fig. 2 and paragraph 0020). Ishii further teaches that a control unit reverses the polarity of the electrodes to provide a ratio of positive-reverse electrified time or a ratio of positive-reverse electric current quantity (see paragraph 0010), thus teaching reversal of polarity in response to a predetermined event. Ishii further teaches reversal of polarity in response to a timer (see Table 2 and paragraph 0027), thus teaching reversal of polarity in response to a predetermined event.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system and method taught by Roach in view of Kadlec with a reasonable expectation of success and with predictable results by configuring the system to reverse polarity of the cathodic electrode and the anodic electrode in response to a predetermined event as taught by Ishii. The person with ordinary skill in the art would have been motivated to make this modification, because Ishii teaches that the advantage of the modification would be pH value adjustment of the sanitizer solution.

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, and 13 of the instant application are provisionally rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,546,427 (the ‘427 patent), in view of US patent application publication no. 2006/0283808 (hereinafter called Kadlec), and as evidenced by Wikpedia page on vacuum ejectors. 


Kadlec is directed to an automated system for adding sanitizer solution into a pool (see Abstract). Kadlec teaches that an aspirator 128 (reads on Venturi pump) acts as a mixing device for mixing fresh water from fresh water line 132a and sanitizer solution from electrolytic solution feed stream 126 (see Fig. 2 and paragraphs 0028 and 0029). One of ordinary skill in the art would have known that using a Venturi pump would achieve more uniform mixing than would be achieved by just combining the two streams into a single stream. Further, it was known in the art that ejectors (same as Venturi pumps) made entirely from specialized materials such as PTFE or graphite allow usage of extremely corrosive gasses, and since ejectors have no moving parts they can be constructed in their entirety 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system and method by mixing the anolyte and catholyte streams using a Venturi pump as taught by Kadlec. The person with ordinary skill in the art would have been motivated to make this modification, because it was known in the art that ejectors (same as Venturi pumps) made entirely from specialized materials such as PTFE or graphite allow usage of extremely corrosive gassesit was known in the art that ejectors (same as Venturi pumps) made entirely from specialized materials such as PTFE or graphite allow usage of extremely corrosive gasses.

Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claims 1 and 13 under 35 USC 103, Applicants assert on page 11,  2nd paragraph, of their communication dated 01/21/2022 that Roach does not disclose or fairly suggest that an outlet of the cathodic chamber 17 of the electrolytic cell 14 is in fluid communication with the chlorine tank 20 such that at least some of the catholyte solution is combined in the chlorine tank 20, and in Roach the anolyte concentrate and the catholyte concentrate are mixed prior to the anolyte concentrate being pumped to the chlorine tank. Applicants' arguments are not persuasive, because Fig. 1 of Roach clearly shows that an outlet of the cathodic chamber 17 of the electrolytic cell 14 is in fluid communication with the chlorine tank 20, and thus the apparatus of Fig. 1 of Roach is capable of combining at least some of the 

Regarding the rejection of claims 1 and 13 under 35 USC 103, Applicants further argue on page 12, 3rd paragraph, of their communication that the electrochemical activation unit 12 of Roach would not operate with a Venturi pump, rendering the proposed modification unfit for its intended purpose. Applicants' arguments are not persuasive, because a Venturi pump is an art-recognized alternate means of controlled mixing of different streams. The basic principle of the invention of Roach is to achieve a desired pH of the chlorinated solution by controlled mixing of an aqueous solution, an anolyte solution, and a catholyte solution. Substituting the mixing chamber and the pumps with a Venturi pump does not change the basic principle of the invention of Roach.

Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795